Citation Nr: 1117492	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-37 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability, including as secondary to a left shoulder disability.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability, including as secondary to a left shoulder disability.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability, including as secondary to a left shoulder disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to March 1990, August 1991 to December 1991, and had subsequent National Guard service until 2005. 

These matters come to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Notice of Disagreement was filed in June 2008, a Statement of the Case was issued in October 2008, and a Substantive Appeal was received in November 2008.  

The Veteran testified at a hearing before the Board in July 2010.  A transcript of that hearing is of record.  The Board notes that additional evidence was submitted at the Board hearing along with a waiver of RO review.  

The Board notes that a Social Security Administration (SSA) determination found that the Veteran's service-connected fibromyalgia, among other disabilities, cause more than minimal functional limitations.  This evidence is sufficient to raise an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however.  In pertinent part, Rice held that a TDIU claim is part of the increased rating claim on appeal to the Board where the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased-rating claim (emphasis added).  In this case, increased rating for fibromyalgia is not on appeal to the Board, so the Board lacks jurisdiction over the TDIU claim.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim, and, instead REFERS that claim to the RO for further action. 

The issues of entitlement to service connection for a left shoulder disability, as well as whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a right shoulder disability, a cervical spine disability, and a lumbar spine disability, all including as secondary to a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left shoulder disability in an unappealed October 2006 rating decision.  

2.  Evidence added to the record since the October 2006 rating decision raises a reasonable possibility of substantiating a claim for service connection for a left shoulder disability.



CONCLUSIONS OF LAW

1.  The October 2006 rating decision, in which the RO denied service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the October 2006 rating decision, the criteria to reopen the claim for service connection for a left shoulder disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria & Analysis

In an October 2006 rating decision, the RO denied service connection for a left shoulder disability because the evidence of record failed to reveal the existence of a current disability which could be attributed to active duty service.  The Veteran did not initiate an appeal of this decision within one year so the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran subsequently requested that her claim be reopened in July 2007.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 2006 rating decision included National Guard records.  An April 2001 Statement of Medical Examination and Duty Status reflects that the Veteran sustained a left shoulder injury in April 2001 while performing overhead maneuvers on an obstacle course.  This injury was considered to have been incurred in the line of duty during inactive duty training.  The evidence of record at the time of the October 2006 rating decision also included private treatment records and VA outpatient treatment records.  The VA outpatient treatment records reflect several findings related to a left shoulder disability.  

The evidence of record at the time of the October 2006 rating decision also included an October 2006 report of VA examination.  The Veteran reported a left shoulder injury in April 2001 while she was doing an obstacle course.  Following physical examination, the examiner diagnosed left shoulder injury with no current diagnosis/etiology known for left shoulder complaints.  

Turning to the evidence which has been received since the October 2006 decision, the Board notes that newly received evidence includes VA outpatient treatment records, private treatment records, and a February 2008 report of VA examination.  The private treatment records include a July 2007 MRI examination.  Dr. S.J.S. noted that the July 2007 MRI findings revealed stable mild subcortical cystic findings at the anterior margin of the greater tuberosity of the left shoulder.  

The February 2008 VA examination report reflects that the Veteran reported a left shoulder injury in April 2001 while on an obstacle course.  Following physical examination, the examiner diagnosed left shoulder degenerative change greater tuberosity (degenerative joint disease).  The examiner opined that the left shoulder condition is less likely than not related to injury during military service.  

Because the newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for a left shoulder disability, namely, evidence of a chronic disability, the Board finds that it is both new and material.

The Board thus finds that new and material evidence adequate to reopen the previously denied claim of service connection for a left shoulder disability, and the application to reopen will therefore be granted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Because the result of the matter decided today, to reopen the Veteran's claim, is not unfavorable to the Veteran any defect in notice cannot be prejudicial to the Veteran.  Hence, no further discussion regarding VA's duties to notify and assist need be undertaken at this time.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disability is reopened.  


REMAND

The Veteran testified at the July 2010 Board hearing that she is currently receiving treatment at the Pensacola VA Medical Center (VAMC).  The most recent Pensacola VA outpatient treatment records are from 2007.  The Veteran also testified that she was treated for pneumonia at a Philadelphia VAMC in 1991.  There are no records from a Philadelphia VAMC from 1991.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2010).

The Board notes that the Veteran underwent a VA examination in February 2008 with regard to the left shoulder issue.  The Board finds that the VA examination and report is inadequate, given the failure by the examiner to provide a rationale for the opinion that the left shoulder condition is less likely than not related to injury during service.  The Board finds that the Veteran should be scheduled for additional VA examination with regard to the left shoulder issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Because the Veteran's claim for service connection for a left shoulder disability is being remanded, and because adjudication of this claim may impact adjudication of whether new and material evidence has been submitted to reopen the Veteran's claims for service connection for a right shoulder disability, a cervical spine disability, and a lumbar spine disability, all including as secondary to a left shoulder disability, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the right shoulder, cervical spine, and lumbar spine claims also must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the VA medical facility in Philadelphia for treatment in 1991, as well as from the VA medical facility in Pensacola from October 2007 to present. 

2.  After obtaining the above-referenced VA records, to the extent they exist, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current left shoulder disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current left shoulder disability is related to service.  A clear rationale should be provided for all opinions rendered.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  After completion of the foregoing, readjudicate the claim of service connection for a left shoulder disability.  Then, the RO should readjudicate whether new and material evidence has been submitted to reopen the Veteran's claims for service connection for a right shoulder disability, a cervical spine disability, and a lumbar spine disability, all including as secondary to a left shoulder disability.  If the benefits sought on appeal remain denied, the Veteran and her service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


